Citation Nr: 1506101	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for urterolithiasis with hematuria and hypertension.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis.

3.  Whether new and material evidence has been received with respect to a claim of service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's kidney disability, denied reopening service connection for a right knee disorder, but awarded service connection for bilateral pes planus and plantar fasciitis and assigned a 10 percent evaluation for that disability, effective October 31, 2011-the date on which he filed his claim to reopen service connection for that disability.  The Veteran timely appealed the above issues.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2013; a transcript of that hearing is associated with the claims file.

With regards to the Veteran's claim for clear and unmistakable error (CUE) with his right knee claim in a December 1997 rating decision, the Board notes that that claim is pre-mature at this time considering that service connection for that disorder has yet to even be awarded.  The Board acknowledges that claim, though it will no address that claim or any substance of that claim until such time that the Veteran is awarded service connection for a right knee disorder and a CUE claim can be properly addressed.

The issue of service connection for a right knee disorder is considered reopened; that reopened claim and the increased evaluation claims for his kidneys, hypertension, and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for a right knee disorder has been received since a final December 1997 rating decision denied service connection for that claim.

CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Regarding the claim to reopen service connection for a right knee disorder, as the instant decision reopens that claim and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2014); 38 C.F.R. § 20.1100(a) (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Historically, the Veteran initially submitted a claim for service connection for a right knee disorder which was denied in a December 1997 rating decision; he was informed of that decision in a December 1997 letter.  He submitted a timely notice of disagreement with regards to that denial of a right knee claim in December 1997, and the RO issued a statement of the case as to that issue in December 1997.  The Veteran never responded to that statement of the case until April 2005, when he submitted another "notice of disagreement" with a copy of the December 1997 statement of the case.  The RO issued a May 2005 letter in which it found that the April 2005 "notice of disagreement" was untimely.  

The Board further notes that within the that one year period following the December 1997 rating decision, VA received both VA and private treatment records; those records, however, did not pertain to the Veteran's right knee claim but rather to a separate claim for increased evaluation of his kidney disability.  The Board therefore finds that there was no new and material evidence pertaining to the right knee claim received within the one year appeal period following notification of the right knee claim's denial in December 1997.

As no new and material evidence was received within the appeal period following the December 1997 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, the Veteran did not submit a timely substantive appeal, VA Form 9, or any other correspondence purporting to be a statement of intent to continue his appeal-or statement in lieu of a substantive appeal-within the appeal period following the issuance of the December 1997 statement of the case as to that issue; specifically, no response to that statement of the case was received prior to December 1998.  Therefore, the December 1997 rating decision is considered final, and new and material evidence is required to reopen the claim of service connection for a right knee disorder, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The Board notes that the Veteran was denied service connection in December 1997 because there was no evidence of an in-service injury at that time.  

Since that December 1997 rating decision, the Veteran has testified in his September 2013 hearing that he injured his right knee when he fell from a telephone pole during advanced individual training (AIT) during military service.  He stated that he had pain and swelling at that time, though he did not seek any formal treatment for that condition.  He further testified that he would have periodic symptoms of the right knee throughout military service, such as pain and swelling, though he never sought treatment for those symptoms and instead merely self-treated those symptoms.

Based on the Veteran's statements and the August 1997 letter from Dr. C.K.Y. which indicates that his right knee disorder surgically repaired in 1996 "could certainly have been a long-standing condition dating back 15 to 20 years"-which the Board notes is speculative in nature and therefore is not adequate to award service connection at this time, see Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative)-the Board finds that enough evidence now exists to warrant obtaining a VA examination of the Veteran's right knee disorder and to obtain a medical opinion.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  Therefore, the Board finds that new and material evidence which has a reasonable possibility of substantiating the claim has been received.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence having been received, claim of service connection for a right knee disorder is reopened, and to that extent only is the appeal granted.


REMAND

As noted above, the Veteran has not been given a VA examination of his claimed right knee disorder, and there is evidence of a current diagnosis and that the Veteran has claimed a right knee injury in service during AIT, wherein he fell off a telephone pole and injured his right knee.  Thus, the Board finds that the low threshold for obtaining a VA examination has been met in this case; that claim must be remanded at this time.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon, supra; see also Shade, supra.

With regards to the Veteran's increased evaluation claims, he was last examined respecting those disabilities in January 2012, three years ago.  The Board finds that a remand of those claims is necessary in order to obtain new VA examinations of those disabilities in order to adequately assess the current severity of those disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Furthermore, on appeal, the Veteran has argued that he should be awarded a separate evaluation for his hypertension.  It appears that the Veteran is currently on medication and therefore a minimum 10 percent rating is warranted; however, such does not necessarily warrant a separate evaluation for hypertension, if the Veteran's 30 percent evaluation for his kidney dysfunction is rated based on that minimum 10 percent evaluation, as such would be impermissible pyramiding under 38 C.F.R. § 4.14 (2014).  

Therefore, on remand, the Board requests that the RO/AMC discuss in their supplemental statement of the case whether a separate evaluation for hypertension is warranted under Diagnostic Code 7101 at this time, or whether the Veteran's assignment of a 30 percent disability evaluation for his kidney disability is predicated on renal dysfunction with hypertension which is at least 10 percent disabling under Diagnostic Code 7101.  

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Oklahoma City VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his kidney, hypertension, bilateral feet, and right knee disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his bilateral pes planus with plantar fasciitis.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all symptomatology associated with the Veteran's bilateral pes planus and plantar fasciitis.  The examiner should specifically discuss the following: 

(a) Whether the Veteran's symptoms are mild, and his symptomatology is relieved by built-up shoe or arch support;

(b) Whether his symptoms are moderate, with weightbearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet;

(c) Whether his symptoms are severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or,

(d) Whether his symptoms are pronounced, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The examiner should specifically address Dr. J.W.E.'s private examination in October 2011, particularly his findings and conclusions therein so far as it relates to his finding of a severe bilateral foot deformity at that time.  

The examiner should discuss the Veteran's current employment, if relevant; and if he is unemployed, state whether the Veteran's bilateral feet disability precludes him from obtaining and maintaining substantially gainful employment, given his relevant work history and education level.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination in order to determine the current severity of his kidney disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all symptomatology associated with the Veteran's urterolithiasis with hematuria.  The examiner should specifically discuss the following: 

(a) Whether the Veteran has recurrent stone formation which requires one or more of the following: Diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year;

(b) Whether the Veteran has frequent attacks of colic with infection (pyonephrosis) with impaired kidney function; 

(c) Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101; 

(d) Constant albuminuria with some edema; or definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101; 

(e) Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized lethargy, weakness, anorexia, weight loss, or limitation of exertion; or, 

(f) Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of the kidney or other organ systems, especially cardiovascular.

The examiner should discuss the Veteran's current employment, if relevant; and if he is unemployed, state whether the Veteran's kidney disability precludes him from obtaining and maintaining substantially gainful employment, given his relevant work history and education level.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination in order to determine the current severity of his hypertension.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After examination of the Veteran and review of the claims file, the examiner should record the Veteran's blood pressure readings and note whether the Veteran's diastolic pressure is predominantly 130 or more; predominantly 120 or greater; predominantly 110 or more; or, predominantly 100 or more.  

The examiner should additionally note whether the Veteran's systolic pressure is predominantly 200 or more; or, 160 or more.

Finally, the examiner should state whether the Veteran has a history of diastolic pressure predominantly 100 or more, but is currently required to take continuous medication for control of his hypertensive disorder.

The examiner should discuss the Veteran's current employment, if relevant; and if he is unemployed, state whether the Veteran's hypertension precludes him from obtaining and maintaining substantially gainful employment, given his relevant work history and education level.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination to determine whether his right knee disorder is related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all right knee disorders found, to include any arthritic condition thereof.

The examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any right knee injury due to falling from a telephone pole during AIT therein.  

The examiner should specifically discuss the lack of any in-service right knee treatment, as well as the normal right knee examination on separation from service in May 1980, as well as the Veteran's denial of any right knee symptoms at that time in his report of medical history.  

The examiner should also discuss the Veteran's lay statements regarding injury in service, and also discuss his statements regarding symptomatology suffered during service and any continuity of symptomatology during and since discharge from service.  

Finally, the examiner should also address Dr. C.K.Y.'s August 1997 opinion letter, as well as any other pertinent evidence in the claims file, as appropriate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a right knee disorder and increased evaluation claims for his kidney, hypertension, and bilateral feet disabilities.  The Board requests that the RO/AMC specifically address whether a separate evaluation under Diagnostic Code 7101 is warranted for the Veteran's hypertension associated with his kidney disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


